Citation Nr: 0514823	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  96-29 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for varicose veins.

2.  Entitlement to service connection for left ventricular 
hypertrophy.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to an increased initial evaluation for peptic 
acid disease and irritable bowel syndrome, currently 
evaluated as 0 percent disabling.

6.  Entitlement to an increased initial evaluation for 
headaches, currently evaluated as 0 percent disabling.

7.  Entitlement to increased initial evaluation for 
hypertension, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased initial evaluation for panic 
disorder with agoraphobia and dysthymic disorder, currently 
evaluated as 30 percent disabling effective June 5, 1995, 50 
percent disabling effective August 17, 1996, and 70 percent 
disabling effective November 13, 1998.

9.  Entitlement to an earlier effective date for the grant of 
service connection for panic disorder with agoraphobia and 
dysthymic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions in April 2000 and July 2002 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

In November 1998 and July 2003, the Board remanded the 
veteran's claim for further development.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
varicose veins, entitlement to service connection for left 
ventricular hypertrophy, entitlement to service connection 
for sinusitis, entitlement to service connection for post-
traumatic stress disorder, entitlement to an increased 
initial evaluation for peptic acid disease and irritable 
bowel syndrome, entitlement to an increased initial 
evaluation for headaches, entitlement to increased initial 
evaluation for hypertension, and entitlement to an increased 
initial evaluation for panic disorder with agoraphobia and 
dysthymic disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO received the initial claim for service connection 
for depression on June 5, 1995.

2.  In an April 2000 rating decision, the RO granted service 
connection for panic disorder with agoraphobia and dysthymic 
disorder, and correctly assigned an effective date of June 5, 
1995, the date of receipt of claim.


CONCLUSION OF LAW

The criteria for an effective date prior to June 5, 1995, for 
the grant of service connection for panic disorder with 
agoraphobia and dysthymic disorder have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above; a June 1996 statement of 
the case; supplemental statements of the case in May 1998, 
November 1999, April 2000, April 2002, July 2002, and January 
2004; and VCAA letters were sent in April 2001 and August 
2003.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The April 2001 and 
August 2003 letters informed the veteran of what evidence VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available pertinent records identified have been 
obtained and associated with the claims folder.  

The Board notes that the April 2001 and August 2003 letters 
were mailed to the appellant subsequent to the appealed 
rating decision in violation of the VCAA and the veteran was 
not specifically informed to furnish copies of any evidence 
in his possession as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the appellant 
has not been prejudiced by this defect.  In this regard, the 
Board notes the appellant was provided notice of the division 
of responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Factual Background

The veteran served on active duty from April 23, 1993 to May 
5, 1994.

Service medical records do not show any complaints or 
treatment for a psychiatric disorder.

A formal claim for compensation benefits, VA for 21-526, was 
received by the RO on May 31, 1995. At that time the veteran 
made no reference to a psychiatric disorder

Received on June 5, 1995 was the veteran's claim for service 
connection for depression.  Also received on June 5, 1995 
were private medical records showing treatment for depression 
beginning in September 1994.  In December 1995, the RO denied 
service connection for depression.  Subsequently the veteran 
received treatment at private and VA facilities for various 
disorders.  In April 2000 the RO granted service connection 
for panic disorder with agoraphobia and dysthymic disorder, 
effective June 5, 1995.  

Analysis

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application there 
for.  38 U.S.C.A. § 5110(a) (West 2002).  The statutory 
provision is implemented by regulation which provides that 
the effective date for an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2004).

Moreover, as specifically provided in 38 U.S.C.A. § 
5110(b)(1) (West 2002), the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or the release if application 
there for is received within one year from such date of 
discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining 
"disability compensation" as basic entitlement for a 
veteran who is disabled as a result of a disease or injury 
incurred or aggravated in line of duty in active service).  
Otherwise the effective date is the date of the receipt of 
the claim.

A claim may be either a formal or informal written 
communication requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  An informal claim is any communication indicating 
an intent to apply for one or more benefits.  The benefit 
being sought must be identified.  38 C.F.R. § 3.155.

The record shows that the veteran's claim for service 
connection for a psychiatric disorder on June 5, 1995.  This 
is more than a year following the veteran's release from 
active duty.  There is no evidence of any prior documents, 
which could construed as an informal claim.  

In April 2000, the RO granted service connection for panic 
disorder with agoraphobia and dysthymic disorder and assigned 
an effective date of June 5, 1995, the date of receipt of 
claim.  The Board concurs with this effective date.  
Accordingly, an effective date prior to June 5, 1995 is not 
warranted.  


ORDER

Entitlement to an effective date earlier than June 5, 1995, 
for the grant of service connection for panic disorder with 
agoraphobia and dysthymic disorder, is denied.


REMAND

The veteran was scheduled for VA examinations in October 
2003.  The veteran failed to report those examinations.  In 
an October 2003 report of telephone contact between the VA 
medical facility and the RO, the VA medical facility 
indicated that the veteran called to cancel the first 
appointment and indicated that he would reschedule it when he 
went for his second examination appointment.    He did not 
call back and did not reschedule.  On a March 2004 VA form 9, 
the veteran indicated that he always appeared for his medical 
appointments, and, in effect, requested that the examination 
be rescheduled.  

The Board notes that the veteran was not informed of 38 
C.F.R. § 3.655 (2004). 38 C.F.R. § 3.655 provides that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655 (2004).  
In order to ensure that the veteran has every opportunity to 
establish his claims, the Board is of the opinion that the 
veteran should be given another opportunity to report for VA 
examination.

A January 1999 VA examination shows a diagnosis of PTSD, 
chronic, moderate to severe.  The veteran has reported two 
stressors, the first being a defective enlistment contract; 
in October 2002 the veteran reported a second stressor, that 
being a "terrible airplane crash" at Fort Bragg in 1994.  
He indicated that he was supposed to complete a parachute 
jump on the day the airplane crashed, but the parachute jump 
was cancelled.  He stated that just prior to the accident, he 
had been standing in the exact place in which somebody later 
was killed.  The stressor relating to the defective 
enlistment contract has been verified, however the stressor 
relating to a plane crash at Fort Bragg has not been 
verified.  The Board is of the opinion that attempts should 
be made to verify that stressor.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should ask the veteran to 
indicate if he is willing to report for 
VA examinations.  He should be informed 
of 38 C.F.R. § 3.655.  If he is willing 
to report, the examinations set forth 
below should be scheduled.  He should 
also be asked to furnish the month of 
the plane crash, which occurred at Ft. 
Bragg.

2.  After a response is received from 
the veteran, the RO should prepare a 
letter asking the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information that might corroborate the 
veteran's in- service stressor regarding 
a plane crash.  .  

3.  Thereafter, the RO should schedule 
an examination by a psychiatrist in 
order to determine the current degree of 
severity of the veteran's service-
connected panic disorder with 
agoraphobia and dysthymic disorder, and 
the nature, severity, and etiology of 
the reported PTSD.  The claims folder 
should be made available to the 
physician prior to the examination.  All 
necessary tests should be conducted.  
The examiner is requested to state the 
veteran's current GAF score.  A complete 
rationale for any opinion expressed 
should be provided.  The examiner is to 
be informed that only a stressor 
verified by the RO or the Board may be 
used as a basis for a diagnosis of post-
traumatic stress disorder.  The examiner 
should be informed that (pending the 
above development) that the stressor 
concerning the defective enlistment 
contract has been verified.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether the 
stressor regarding the defective 
enlistment contract or any other 
stressor verified by the RO, is 
sufficient to produce post-traumatic 
stress disorder; and whether there is a 
link between the current symptomatology 
and the in-service stressor found to be 
established by the record.  
 
4.  The RO should schedule the veteran 
for an examination by a vascular 
specialist in order to determine the 
severity and etiology of the varicose 
veins.  The claims folder should be made 
available to the physician prior to the 
examination.  All necessary tests should 
be conducted.  If varicose veins are 
diagnosed, the examiner is requested to 
render an opinion whether it is as 
likely as not that the varicose veins, 
first manifested 12 months after the 
veteran's separation from service, are 
related to in-service parachute jumps.  
A complete rationale for any opinion 
expressed should be provided.

5.  The RO should schedule an 
examination by a cardiologist in order 
to determine the nature, severity, and 
etiology of the left ventricular 
hypertrophy and the severity of the 
hypertension.  The claims folder should 
be made available to the physician prior 
to the examination.   All necessary 
tests should be conducted, to include 
serial blood pressure readings and 
chest-x-rays.  Following the examination 
the examiner is requested to render an 
opinion as to whether it is as likely as 
not that the left ventricular 
hypertrophy, if diagnosed, was caused or 
is aggravated by the veteran's 
hypertension.  A complete rationale for 
any opinion expressed should be 
provided.

6.  The RO should schedule an 
examination of the sinuses in order to 
determine the nature, severity, and 
etiology of the reported sinusitis.  The 
claims folder should be made available 
to the physician prior to the 
examination.  All necessary tests should 
be conducted.  Following the examination 
the examiner is requested to render an 
opinion as to whether it is as likely as 
not that the sinusitis, if diagnosed, is 
related to service?  A complete 
rationale for any opinion expressed 
should be provided.

7.  The RO should schedule an 
examination by a specialist in 
gastrointestinal disorders in order to 
determine the nature and severity of the  
service-connected peptic acid disease 
and irritable bowel syndrome.  The 
claims folder should be made available 
to the physician prior to the 
examination.  All necessary tests should 
be conducted.  

8.  The RO should schedule an 
examination by a neurologist in order to 
determine the frequency y and severity 
of the service-connected headaches.  The 
claims folder should be made available 
to the physician prior to the 
examination.  All necessary tests should 
be conducted.  The examiner is requested 
to indicate the frequency of any 
prostrating attacks over the last 
several months.  

9.  Thereafter, the RO should 
readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the RO should issue a supplemental 
statement of the case with notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board for further 
appellate consideration. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


